Order entered December 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00075-CR

                             WINTER KAY ARTHUR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                          Trial Court Cause No. 16-30605-CC2-M

                                             ORDER
       Before the Court is the State’s November 27, 2018 motion to correct the amended

reporter’s record and thereafter to extend the time to file the State’s brief. The amended

reporter’s record filed with the Court on October 29, 2018 contains a two-part video exhibit

labeled as “Amend State’s Exhibit 4.” The State alleges that only “part 001” of amended Exhibit

4 was admitted into evidence at trial and played for the jury. Accordingly, the State has moved

to strike “part 002” of State’s amended Exhibit 4. Appellant has not filed an objection to the

State’s request. From the discussion on the record, it appears only portions of one video feed

were reviewed and played for the jury.

       We ORDER appellant’s counsel to file with the Court, on or before December 21, 2018,

a certification stating whether appellant agrees with the State’s position that “part 002” of State’s
amended Exhibit 4 was not admitted into evidence or played for the jury and should be stricken

from the record. See TEX. R. APP. P. 34.6(e)(1). If either appellant does not agree with the

State’s assertion regarding “part 002” of amended State’s Exhibit 4 or if appellant fails to

respond to this order, the case will be abated for a hearing in the trial court to resolve the issue

concerning the accuracy of amended State’s Exhibit 4.

        We GRANT the portion of the State’s motion seeking an extension of time to file the

State’s brief and ORDER the State’s brief filed on or before THIRTY DAYS from the date of

this order.


                                                      /s/    CRAIG STODDART
                                                             JUSTICE




                                                –2–